                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:19-cv-06341-JGB-KES                                              Date: September 12, 2019

Title: JASPER ERIC LEE JONES v. CHRISTIAN PFEIFFER


PRESENT:

             THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                        Not Present
                Courtroom Clerk                                       Court Reporter

        ATTORNEYS PRESENT FOR                               ATTORNEYS PRESENT FOR
             PETITIONER:                                        RESPONDENT:
              None Present                                       None Present



            PROCEEDINGS (IN CHAMBERS):                             Order to Show Cause


        On April 11, 2019, Petitioner Jasper Eric Lee Jones (“Petitioner”) constructively filed an
application in the Ninth Circuit for authorization to file a second or successive 28 U.S.C. § 2254
habeas corpus petition in the district court. (See Dkt. 2.) The Ninth Circuit denied Petitioner’s
application, because he “has not filed a first habeas petition challenging his Los Angeles County
conviction for voluntary manslaughter,” and transferred the application to this Court for
processing as a habeas petition pursuant to 28 U.S.C. § 2254. (Id.) In other words, the operative
Petition (Dkt. 1) is the application filed before the Ninth Circuit in April.

        Under the section of the application requiring Petitioner to set forth his grounds for
habeas relief, Petitioner writes: “miscarriage of justice, ineffective assistance of counsel, due
process of law, equal protection, SB 1279, SB 1392, SB 1393, SB 1391.” (Id. at 3.) Petitioner
indicates that his grounds for relief rely on a new rule of constitutional law announced in
Weeden v. Johnson, 2014 U.S. Dist. LEXIS 165725 (E.D. Cal. Nov. 26, 2014).1 (Id. at 4.)
Petitioner also indicates that he has newly-discovered evidence that a codefendant confessed to

        1
          After the district court denied the petitioner’s habeas petition in that case, the petitioner
appealed to the Ninth Circuit in Weeden v. Johnson, 854 F.3d 1063 (9th Cir. 2017). The Ninth
Circuit reversed the judgment of the district court and remanded with instructions to grant the
writ, finding that the state court acted contrary to Strickland v. Washington, 466 U.S. 668, 687-
88 (1984), in denying petitioner’s ineffective assistance of counsel claim. Weeden, 854 F.3d at
1069.
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No 2:19-cv-06341-JGB-KES                                               Date: September 12, 2019
                                                                                               Page 2

police officers that he comitted the crime. (Id.)

        The Court screened the Petition pursuant to Rule 4 of the Rules Governing Section 2254
Cases in the United States District Courts and dismissed the Petition with leave to amend. (Dkt.
4.) The Court instructed Petitioner that because the Petition “does not clearly set forth
Petitioner’s grounds for relief, it fails to comply with the Rules Governing Section 2254 Cases in
the United States District Courts. Rule 2 provides as follows: ‘The petition must: (1) specify all
the grounds for relief available to the petitioner; [and] (2) state the facts supporting each
ground[.]’” (Id.) (quoting Rule 2, Rules Governing Section 2254 Cases in the United States
District Courts (emphasis added)). The Court instructed Petitioner to “include in the Petition all
his grounds for relief with supporting facts. For example, instead of just writing ‘ineffective
assistance of counsel,’ Petitioner must state facts specifically setting forth what his attorney did
or failed to do.” (Id.)

       The Court ordered petitioner to file his First Amended Petition on or before August 27,
2019. (Id.) To date, the Court has not received said petition from Petitioner. Additionally, the
Court has no record of Petitioner either filing a request to proceed in forma pauperis (“IFP”) or
of paying the $5.00 filing fee for the Petition.

        IT IS THEREFORE ORDERED that, on or before October 1, 2019, Petitioner shall
discharge this order to show cause by: (1) filing his First Amended Petition with the Court and
(2) either filing an IFP application or paying the $5.00 filing fee. If Petitioner fails to discharge
this Order, then the Court may recommend that the Petition be dismissed. The Court instructs
the Clerk to send Form CV-60P (Declaration in Support of Request to Proceed IFP) to Petitioner
with this Order.




                                                                         Initials of Deputy Clerk JD
